Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yakov Sidorin (Reg. No. 63507) on 06/08/2022.

The application has been amended as follows: 
Claim 22, Line 3 - - “A) the reservoir has a volume defined by a cylinder, a polyhedron, or an irregularly” - -
Claim 22, Line 5 - - “B) said rotationally symmetric groove is in a peripheral portion of the support” - - 
Claim 25, Line 3 - - “A) an inlet of the reservoir is defined by a reservoir aperture such that the axis of” - - 
Claim 25, Line 5 - - “B) the inlet of the reservoir is defined at a location of an up-facing surface of the” - -
Claim 25, Line 8 - - “C) the inlet of the reservoir is between the outer perimeter of the polishing pad,” - - 
Claim 25, Line 11 - - “D) an opening in the polishing pad and the inlet of the reservoir overlap at least in part” - - 
Claim 27, Line 3 - - “A) is embedded in a wall of the reservoir or protrudes into the reservoir from the” - - 
Claim 27, Line 5 - - “B) is fluidly-sealed in the reservoir at least with respect to the table.” - - 
Claim 30, Line 4 - - “A) to adapt voltage applied to the piezoelectric element base at least in part on said” - - 
Claim 30, Line 6 - - “B) when the eigenfrequency of the mechanical vibrations of the apparatus have been” - - 
Claim 31, Line 4 - - “A) said piezoelectric element is sandwiched between first and second electrically-“ - - 
Claim 31, Line 6 - - “B) said piezoelectric element is configured to have a frequency of operation thereof” - - 
Claim 31, Line 8 - - “C) said piezoelectric element is dimensioned as a disk.” - - 
Claim 37, Line 6 - - “A) the pressure applied to the workpiece holder via the rotary device;” - - 
Claim 37, Line 7 - - “B) an electrical signal delivered to said piezoelectric element to cause said piezoelectric” - - 
Claim 37, Line 10 - - “C) an electrical conductivity of the slurry-containing liquid defined by ions therein; and” - - 
Claim 37, Line 11 - - “D) at least one of a spatial orientation parameter and a spatial position parameter of the” - - 
Claim 42, Line 9 - - “apparatus and to determine an eigenfrequency of said mechanical vibrations,” - - 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723